Detailed Office Action
The communication dated 5/18/2022 has been entered and fully considered.
 Claims 15-27 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PPH
	The instant application has been entered under the PPH program as of. 41/2022.  The applicant is allowed to make amendments to the claims to correct 112 errors or other non-substantive amendments.  However, amending a claim such that it does not sufficiently correspond would be considered a non-compliant amendment.  The applicant may add dependent claims to add further limitations.
Claim Interpretation
In claim 15, 19, and 20 the applicant uses the term “originates”.  The Examiner interprets this language as a “product by process” language.  That is it states where the green liquor dregs are from or the flue gas is from.  It does not require those steps to actually occur.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15 the applicant claims a pH of the “green liquor dregs” in line 1 and lines 11-12.  These are the solids.  The Examiner believes that the applicant meant “slurry of green liquor dregs”.  The applicant should correct this if necessary (note the claims would still sufficiently correspond with this 112(b) correction).
Claims 16-27 depend from claim 1 and are similarly rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Air pollution control in kraft pulp mills by BHATIA et al., hereinafter BHATIA I, in view of Scrubbing of Recovery Furnace Stack Gases with Alkaline Suspensions of Activated Carbon by BHATIA et al., hereinafter BHATIA II.
As for claims 15, 19, and 20 BHATIA I discloses contacting the flue gas from a pulp mill recovery boiler (a recovery boiler burns black liquor a renewable fuel; the burning of the fuel produces CO2) with an alkaline scrubbing liquid which comprises activated carbon [Figure 7 and pg. 85 col. 1 Aqua Nuchar (an activated carbon) + Na2CO3].    BHATIA discloses that the liquid is recirculated and obtains a pH of 8.5 to 8.9 during recirculation [pg. 84 col. 1 reaction (1)].  As such when the alkaline scrubbing liquid is bled off [Figure 7] it will have a pH of 8.5 to 8.9 which falls within the claimed range.
BHATIA I explicitly discloses that the activated carbon can be supplied by green liquor dregs and states an advantage is that they are available for the cost of collection [pg. 84 col. 1 par. 1].
BHATIA I fails to explicitly disclose what the composition of the alkaline solution is when green liquor dregs are used.
BHATIA II by the same author discloses that a solution of green liquor dregs and sodium carbonate can be uses as a recovery boiler scrubbing suspension [abstract].  This is because the green liquor dregs have 25% carbon content [pg. 684 Figure 9]. The total solids is 3% [% Na2CO3 and 1% G.L. dregs [pg. 684 Figure 9] which falls within the claimed range.
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known GL dregs alkaline solution of BHATIA II for the alkaline solution of BHATIA I.  The person of ordinary skill in the art would be motivated to do so by BHATIA I which states that green liquor dregs are a good substitute for activated carbon as they contain activated carbon and are not costly [pg. 84 col. 1 par. 1].  The person of ordinary skill in the art would expect success as BHATIA I recommends this course of action and BHATIA II shows a 91% H2S removal efficiency and an 81% TR removal efficiency which is higher than an alkaline solution of sodium carbonate alone.
As for claim 16, the flue gas of BHATIA I passes first to the venturi scrubber at 300 degrees F (149 degrees C) which falls within the claimed range [pg. 90 col. 1].  BHATIA I discloses the temperature of the scrubber is maintained at 60-70 degrees C which falls within the claimed range [pg. 84 col. 1 reaction 1].
As for claims 17 and 18, BHATIA II discloses the total solids is 3% [% Na2CO3 and 1% G.L. dregs [pg. 684 Figure 9] which falls within the claimed range.
As for claim 21, BHATIA I discloses a bubbling scrubber can be used [pg. 85 col. 1].   Additionally, the TCA column will bubble the flue gas as it moves up the column [pg. 87 Figure 4].
As for claim 22, BHATIA I discloses a venturi scrubber which is fed both with pumped circulated alkali solution and the gas [Figure 7] from the venturi scrubber the liquid is injected into the turbulent contact absorber [Figure 7].
As for claims 23-27, BHATIA I discloses the TCA absorber which has the gas flow up while the liquid flows down [Figure 4] which is countercurrent.  BHATIA also discloses the turbulent contact absorber which has the alkaline solution spraying down while the flue gas travels up [Figure 7].





Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over PL219250B1 EITNER et al., hereinafter EITNER, in view of SE528884C2 KARI et al., hereinafter KARI.
*The Examiner refers to the English translation of both documents.
As for claim 15, 
EITNER discloses taking a green liquor dregs suspension [EITNER calls it “green liquor sludge”] and adding sulfur [description paragraph 4].  EITNER disclose the pH after treatment changes the pH of the green liquor sludge from 11-12 [description paragraph 2] to a safe pH of 8 to 10.5 [description par. 10] which overlaps with the claimed range.  EITNER discloses that the green liquor sludge is at a moisture content of 75% (i.e. 25% solids) which falls within the claimed range [Examples 1-6].
EITNER discloses using the sulfur from the gases but does not discloses using gases directly.
KARI discloses exposing green liquor sludge (i.e. a suspension of green liquor dregs) with exhaust gas (i.e. flue gas) [abstract].  KARI discloses the green liquor sludge can be used with lime mud or alone [Description par. 8].  KARI discloses the desulfurization substance can be in a form of a liquid [description par. 16].  
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute sulfur containing gases of KARI for the sulfur of EITNER.  In both cases sulfur would be supplied to the green liquor and the person of ordinary skill in the art would expect the green liquor sludge of KARI to be made safer.  The use of gases of EITNER has a further advantage in that the gases can be directly desulfurized instead of requiring a separate desulphurization process.
The examiner notes that as per above where the green liquor sludge(dregs) originates from is written as a “product by process”.  Nevertheless, EITNER discloses green liquor sludge is from a clarifier or filter [Description par. 5-6].  
	As for claim 18, EITNER discloses up to 85% moisture (15% solids) which overlaps the claimed range [Description up to 85% water].
	As for claims 19 and 20, the term “originates” is a product by process limitation.  The claims do not actually require a recovery boiler or organic fuel burning step.   KRYSTIAN at least teaches peat and organic waste fuel [claim 3].
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over KARI and EITNER as applied to claim 15 above, and further in view of Venturi Gas Scrubbers, by Venturi Jet Pumps, hereinafter VENTURI.
The combination of KARI and EITNER does not discloses an injector arrangement as claimed.  VENTURI discloses a gas and scrubbing liquid can be directed to an injector arrangement of an ejector-venturi gas scrubber into a separator unit.
At the time of the invention it would be obvious to treat the gases of KARI and EITNER using the green liquor dregs solution in the ejector-venturi gas scrubber of VENTURI.  The person of ordinary skill in the art would be motivated to do so to for high efficiency, no moving parts, high reliability, and low costs as described by VENTURI.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748